                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


SANDRA D. REID,

      Plaintiff,

v.                                                Civil Action No. 7:19-CV-134 (HL)

QUICK CARE, et al.,

      Defendants.



                                        ORDER

      This case is before the Court on Plaintiff Sandra Reid’s Motion for Leave to

Appeal In Forma Pauperis (“IFP”) (Doc. 10). On January 14, 2020, this Court

entered an Order sua sponte dismissing Plaintiff’s Complaint for lack of subject

matter jurisdiction. (Doc. 5). Plaintiff filed a Notice of Appeal on February 7, 2020.

(Doc. 7). Plaintiff wishes to pursue her claims on appeal and asks permission to

do so without prepayment of the filing fee.

      In the Court’s best judgment, Plaintiff’s appeal cannot be taken in good

faith. Under 28 U.S.C. § 1915(a)(3), an “appeal may not be taken in forma

pauperis if the trial court certifies in writing that it is not taken in good faith.”

Federal Rule of Appellate Procedure further provides that a party who wishes to

appeal in forma pauperis must file a motion in the district court and attach an

affidavit that: “(A) shows . . . the party’s inability to pay or to give security for fees
and costs; (B) claims an entitlement to redress; and (C) states the issues that the

party intends to present on appeal.” Fed. R. App. P. 24(a)(3). Thus, the moving

party first must demonstrate an inability to pay. Second, there must be evidence

that the appeal is brought in good faith. The Court is satisfied that Plaintiff is

financially unable to pay the required filing fee. However, Plaintiff is not entitled to

proceed IFP because her appeal is not taken in good faith.

      A party “demonstrates good faith by seeking appellate review of any issue

that is not frivolous when examined under an objective standard.” Ghee v.

Retailers Nat’l Bank, 271 Fed. Appx. 858, 859 (11th Cir. 2008) (citing Coppedge

v. United States, 369 U.S. 438, 445 (1962)). An IFP action is frivolous, and thus

not brought in good faith, where it is “without arguable merit either in law or fact.”

Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). “Arguable means

capable of being convincingly argued.” Sun v. Forrester, 939 F.3d 924, 925 (11th

Cir. 1991) (per curium). A claim should be permitted to proceed where it is

arguable but may ultimately be unsuccessful. See Cofield v. Ala. Pub. Serv.

Comm’n., 936 F.2d 512, 515 (11th Cir. 1991).

      Neither Plaintiff’s Notice of Appeal nor her application to proceed IFP

outlines the issues she wishes to raise on appeal. Nevertheless, based on the

Court’s review of the case, the Court certifies that Plaintiff’s appeal is not taken in

good faith. The Court dismissed this case for lack of subject matter jurisdiction

because is was clear on the face of Plaintiff’s Complaint that there was no

                                           2
diversity of citizenship between the parties based Plaintiff’s own admission that

all relevant parties are citizens of Georgia. Plaintiff’s allegations also failed to

raise a cognizable federal question.

      Accordingly, the Court finds that Plaintiff’s appeal is not taken in good faith

within the meaning of 28 U.S.C. § 1915(a) because the issues she intends to

raise on appeal are “without arguable merit either in law or in fact.” See Napier,

314 F.3d at 531. Plaintiff’s application to appeal IFP (Doc. 10) is therefore

DENIED. Plaintiff is advised to consult Rule 24(a)(5) of the Federal Rules of

Appellate Procedure should she wish to pursue this appeal further.

      SO ORDERED, this 21st day of February, 2020.



                                s/ Hugh Lawson______________
                                HUGH LAWSON, SENIOR JUDGE

aks




                                         3
